Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-44 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3, 12, 14, 23, 25, 34, and 36 are amended
	- claims 2, 6-10, 13, 17-21, 24, 26-32, 35, and 37-43 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 06/21/2022.

Response to Arguments

Regarding Independent claims 1, 12, 23, and 34 previously rejected under 35 U.S.C. § 102, Applicant's arguments, see “Therefore, Applicant submits that Da does not disclose or suggest “wherein the RMSI includes RAR length configuration index,” as recited in amended independent Claim 1.” on page 8, filed on 06/21/2022, with respect to Nokia NPL “Remaining details on PRACH procedure”, October 9, 2017 (hereinafter “Nokia”), in view of Da et al., foreign patent CN109392143, claiming priority date Aug. 11, 2017, using US Pub 2020/0163124 as English translation (hereinafter “Da”), and further in view of Kim et al., US Pub 2019/0320430 (hereinafter “Kim”), are not persuasive. The Da’s reference is used to provide the teaching for the features “the RMSI includes at least one taken from a group of sub-carrier spacing (i.e. SCS) of RAR”. 
The Nokia’s reference is used to provide the teaching for the features “the RMSI includes RAR length configuration index”. Nokia discloses a time length of the RAR window being configurable (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology, as shows in Figure 1. If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2);
wherein the time length of the RAR window is based on remaining minimum system information (RMSI) (“The RAR window duration is a configurable parameter that is part of the Remaining Minimum SI (RMSI) Section 2.2.1, page 2”); and
the RMSI (“The RAR window duration is a configurable parameter that is part of the Remaining Minimum SI (RMSI) Section 2.2.1, page 2”) includes RAR length configuration index (since the RAR window duration is a configurable parameter, depending on the specific parameter value being transmitted by RMSI would result in a different RAR window length, and henceforth one skilled in the art can use this formula (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology (for example using how many slots or mini-slots?), as shows in Figure 1.” Section 2.2.1, page 2) to generate a RAR length configuration index based on different values of that configurable variable). See section 35 USC 103 rejection below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 5, 11, 12, 15, 16, 22, 23, 33, 34, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia NPL “Remaining details on PRACH procedure”, October 9, 2017 (hereinafter “Nokia”), in view of Kim et al., US Pub 2019/0320430 (hereinafter “Kim”).
Regarding claim 1 (Currently Amended)
Nokia discloses a wireless device (WD) (i.e. “UE” section 2.2.1, page 2) configured to communicate with a network node (i.e. “gNB” section 2.2.1, page 2), the wireless device comprising a radio interface and processing circuitry (“After the UE receives the random access response (RAR). It transmits RACH message 3” section 2.3, page 5). The activities “receiving” and “transmitting” performed by the UE inherently imply that the UE has a radio interface and processing circuitry, and it’s a known fact for one skilled in the art.) configured to:
implement a Random Access Response (RAR) window (“Random Access Response Window” section 2.2.1), and a time length of the RAR window being configurable (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology, as shows in Figure 1. If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2);
wherein the time length of the RAR window is based on remaining minimum system information (RMSI) (“The RAR window duration is a configurable parameter that is part of the Remaining Minimum SI (RMSI) Section 2.2.1, page 2”); and
the RMSI (“The RAR window duration is a configurable parameter that is part of the Remaining Minimum SI (RMSI) Section 2.2.1, page 2”) includes RAR length configuration index (since the RAR window duration is a configurable parameter, depending on the specific parameter value being transmitted by RMSI would result in a different RAR window length, and henceforth one skilled in the art can use this formula (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology, as shows in Figure 1.” Section 2.2.1, page 2) to generate a RAR length configuration index based on different values of that configurable variable).
receive a RAR using the implemented RAR window (“Alter the UE sends a preamble, it attempts to receive the RAR during the RAR window.” Section 2.2.1, page 2).
Nokia does not specifically teach a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length of a slot in a frame, the time length of the RAR window slot being 0.5ms.
In an analogous art, Kim discloses a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length of a slot in a frame (“The length of the RAR widow is in terms of slot or mini-slot, i.e., the RAR window occupies one or more slots or mini-slots.” [0207]) and the time length of the RAR window slot being 0.5ms (“Duration of each slot is 0.5 ms.” [0064]; Fig. 1). If the RAR window occupies one slot, its duration is 0.5ms. If the RAR window occupies one or more slots (its duration correspond to a multiple of a time length of a slot in a frame). If the RAR window occupies mini-slots (its duration correspond to one of a fraction of a time length of a slot in a frame).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio, to include Kim’s method for transmitting/receiving random access signals, in order to efficiently support wireless communication with limited resources (Kim [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting/receiving random access signals into Nokia’s PRACH procedure for New Radio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
Nokia, as modified by Kim, previously discloses the wireless device of Claim 1, 
Nokia further discloses wherein the time length of the RAR window is based on a Physical Random Access Channel (PRACH) preamble format (“In LTE, the PRACH preamble parameter including timing and PRACH preamble format are provided to the UE in SIB2. In NR, RACH configuration information is to be included in the RMSI, to allow the UE to send RACH as part of initial access. As described in our companion contribution |6|, the UE shall be able to determine the PRACH preamble format and sequence parameters and the RACH resource configuration parameters after receiving the RMSI.” Section 4 “RACH RMSI parameters”, page 8).

Regarding claim 5
Nokia, as modified by Kim, previously discloses the wireless device of Claim 4, 
Nokia further discloses wherein the time length of the slot is predefined based on the PRACH preamble format (“In LTE, the PRACH preamble parameter including timing and PRACH preamble format are provided to the UE in SIB2… As described in our companion contribution |6|, the UE shall be able to determine the PRACH preamble format and sequence parameters and the RACH resource configuration parameters after receiving the RMSI.” Section 4 “RACH RMSI parameters”, page 8).

Regarding claim 11
Nokia, as modified by Kim, previously discloses the wireless device of Claim 1, 
Kim further discloses where the length of the slot  is based on the sub-carrier spacing of the RAR (“Then, a RAR window can be defined in terms of RACH basic units in order to reduce initial access latency.  Hence, a RAR window starts from the end of the RACH resource with potential offset, K, where the resolution of K is a RACH basic unit (i.e. the offset is an integer multiple of RACH basic unit). The length of the RAR widow is in terms of slot or mini-slot, i.e., the RAR window occupies one or more slots or mini-slots. Within the RAR window, UE tries to detect a RAR blindly, possibly with RA-RNTI targeting a specific beam direction (associated with a RACH resource the UE used) and with narrower time domain unit, i.e. mini-slot.  In other words, within the RAR window, UE blindly detects a control channel addressed to a RA-RNTI every mini-slot occurrence.” [0207]).

Regarding claim 12 (Currently Amended)
A method implemented in a wireless device (WD) configured to communicate with a network node, the method comprising:
implementing a Random Access Response (RAR) window, and a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length slot in a frame, the time length of the slot being 0.5ms, wherein the time length of the RAR window is based on remaining minimum system information (RMSI) and wherein the RMSI includes RAR length configuration index; and
receive a RAR using the implemented RAR window.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 12 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 15
The method of Claim 12, wherein the time length of the RAR window is based on a Physical Random Access Channel (PRACH) preamble format.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 15 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 16
The method of Claim 12, wherein the time length of the slot is predefined based on the PRACH preamble format.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 16 corresponds to apparatus claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 22
The method of Claim 12, wherein the length of the slot is based on the sub-carrier spacing of the RAR.
The scope and subject matter of method claim 22 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore method claim 22 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 23 (Currently Amended)
Nokia discloses a network node  (i.e. “gNB” section 2.2.1, page 2) configured to communicate with a wireless device  (i.e. “UE” section 2.2.1, page 2), the network node comprising a radio interface and processing circuitry (“If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2. The activities “receiving” and “sending” performed by the gNB inherently imply that the gNB has a radio interface and processing circuitry, and it’s a known fact for one skilled in the art.) configured to:
transmit a Random Access Response (RAR) within a RAR window (“If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2), and a time length of the RAR window having been configured (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology, as shows in Figure 1. If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2); and
wherein the time length of the RAR window is based on remaining minimum system information (RMSI) (“The RAR window duration is a configurable parameter that is part of the Remaining Minimum SI (RMSI) Section 2.2.1, page 2”; and
Nokia does not specifically teach a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length of a slot in a frame, the time length of the RAR window slot being 0.5ms; and wherein the RMSI includes RAR length configuration index.
In an analogous art, Kim discloses the time length of the RAR window slot being 0.5ms (“Duration of each slot is 0.5 ms.” [0064]; Fig. 1) and
a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length of a slot in a frame (“The length of the RAR widow is in terms of slot or mini-slot, i.e., the RAR window occupies one or more slots or mini-slots.” [0207]. If the RAR window occupies one slot, its duration is 0.5ms. If the RAR window occupies more slots or mini-slots, its duration is a multiple of a time length of a slot in a frame (“The length of the RAR widow is in terms of slot or mini-slot, i.e., the RAR window occupies one or more slots or mini-slots.” [0207]) and henceforth generating a RAR window length configuration index by associating different RAR lengths with different number of slots “Time resources may be distinguished by a radio frame number (or radio frame index), a subframe number (or subframe index), a slot number (or slot index), and the like.” [0064]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio, to include Kim’s method for transmitting/receiving random access signals, in order to efficiently support wireless communication with limited resources (Kim [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting/receiving random access signals into Nokia’s PRACH procedure for New Radio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 33
The network node of Claim 23, wherein the length of the slot is based on the sub-carrier spacing of RAR.
The scope and subject matter of apparatus claim 33 is similar to the scope and subject matter of the apparatus claimed in claim 11. Therefore apparatus claim 33 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 34 (Currently Amended)
A method implemented in a network node configured to communicate with a wireless device, the method comprising:
transmitting a Random Access Response (RAR) within a RAR window, and a time length of the RAR window having been configured to correspond to one of a fraction and a multiple of a time length slot in a frame, the time length of the slot being 0.5ms,
wherein the time length of the RAR window is based on remaining minimum system information (RMSI) and wherein the RMSI includes RAR length configuration index.
The scope and subject matter of method claim 34 is drawn to the method of using the corresponding apparatus claimed in claim 23. Therefore method claim 34 corresponds to apparatus claim 23 and is rejected for the same reasons of anticipation as used in claim 23 rejection above.

Regarding claim 44
The method of Claim 34. wherein the length of the slot is based on the sub-carrier spacing of RAR.
The scope and subject matter of method claim 44 is drawn to the method of using the corresponding apparatus claimed in claim 33. Therefore method claim 44 corresponds to apparatus claim 33 and is rejected for the same reasons of obviousness as used in claim 33 rejection above.

Claims 3, 14, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia NPL “Remaining details on PRACH procedure”, October 9, 2017 (hereinafter “Nokia”), in view of Kim et al., US Pub 2019/0320430 (hereinafter “Kim”), and further in view of Da et al., foreign patent CN109392143, claiming priority date Aug. 11, 2017, using US Pub 2020/0163124 as English translation (hereinafter “Da”).
Regarding claim 3 (Currently Amended)
Nokia, as modified by Da and Kim, previously discloses the wireless device of Claim 1, 
Nokia further discloses wherein the RMSI further includes Physical Random Access Channel (PRACH) configuration (“Support at least the following RRC parameter categories in RMSI:
-  PRACH preamble format and sequence parameters
- RACH Resource allocation information
- Parameters related to association between PRACH preambles and SS blocks supporting the following associations:
o One SS block is associated to one subset of RACH resources and/or preamble indices 
o Multiple SS blocks can be associated to one/same subset of RACH resources and/or preamble indices
o One SS block is associated to multiple subsets of RACH resources and/or preamble indices.” Section 4 “RACH RMSI parameters”, page 8).
	Nokia and Kim do not specifically teach the RMSI further includes at least one taken from a group of sub-carrier spacing of RAR.
	In an analogous art, Da discloses the RMSI further includes at least one taken from a group of sub-carrier spacing (“SubCarrier Spacing (SCS)” [0003]) of RAR, and Physical Random Access Channel (PRACH) configuration (“When the UE initially selects a cell by means of a DL cell search process, the UE receives a PRACH configuration in ReMaining System Information (RMSI) and obtains, from the PRACH configuration, a parameter of the PRACH corresponding to the Msg.1, such as the SCS and the time-frequency resource. The PDSCH carrying the RMSI and a corresponding Physical Downlink Control CHannel (PDCCH) are transmitted by using the same SCS.” [0005] and furthermore “the fifth SCS configured by the network is carried in a PRACH configuration parameter in RMSI, or carried in the first RAR message.” [0013]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio, as modified by Kim, to include Da’s method of configuring SCS of a random access message in a 5G NR system, in order to efficiently support wireless communication with limited resources (Da [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Da’s method of configuring SCS of a random access message in a 5G NR system into Nokia’s PRACH procedure for New Radio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14 (Currently Amended)
The method of Claim 12, wherein the RMSI further includes at least one taken from a group of sub-carrier spacing of RAR, and Physical Random Access Channel (PRACH) configuration.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 14 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 25 (Currently Amended)
The network node of Claim 23, wherein the RMSI further includes at least one taken from a group of sub-carrier spacing of RAR, Physical Random Access Channel (PRACH) configuration.
The scope and subject matter of apparatus claim 25 is similar to the scope and subject matter of the apparatus claimed in claim 3. Therefore apparatus claim 25 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 36 (Currently Amended)
The method of Claim 34, wherein the RMSI further includes at least one taken from a group of sub- carrier spacing of RAR, and Physical Random Access Channel (PRACH) configuration.
The scope and subject matter of method claim 36 is drawn to the method of using the corresponding apparatus claimed in claim 25. Therefore method claim 36 corresponds to apparatus claim 25 and is rejected for the same reasons of anticipation as used in claim 25 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464